Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Vinay Kumar Bararia,
(OI File No.: H-14-4-1075-9),
Petitioner,
v.
The Inspector General
Docket No. C-15-1108
Decision No. CR3863

Date: May 14, 2015

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Vinay
Kumar Bararia, from participating in Medicare and other federally funded health care
programs for a period of at least ten years.

I. Background

The L.G. excluded Petitioner, a physician, for a minimum period of ten years pursuant to
the requirements of section 1128(a)(4) of the Social Security Act (Act). This section
mandates the exclusion of any individual who is convicted of a felony occurring after
August 21, 1996, relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. The I.G. based the minimum ten-year exclusion
period on the presence of certain aggravating factors that I shall describe.

Petitioner requested a hearing. The LG. filed a brief and a reply brief, plus exhibits that
are identified as I.G. Ex. 1 — .G. Ex. 7. Petitioner filed a brief plus two exhibits. I
identify these exhibits as P. Ex. 1 and P. Ex. 2. I receive the parties’ exhibits into the
record. Neither party requested that I convene a hearing in person and so I am deciding
this case based on the parties’ written filings.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: the I.G. is mandated to exclude Petitioner; and, the ten-year
minimum exclusion is reasonable.

B. Findings of Fact and Conclusions of Law

There is no dispute as to the I.G.’s mandate to exclude Petitioner. In his brief Petitioner
admits that he was convicted of a felony as is described at section 1128(a)(4) of the Act.
Petitioner’s Brief at 1. Indeed, the evidence establishes that Petitioner was convicted of
such an offense. On December 18, 2013, Petitioner pled guilty to a single felony offense
under federal law consisting of unlawful distribution of a controlled substance. I.G. Ex.
5. In pleading guilty Petitioner explicitly admitted to selling unlawfully 500
hydrocodone pills (hydrocodone is a controlled substance) to an agent of the United
States Drug Enforcement Administration. Jd. at 4. The crime of which Petitioner was
convicted falls squarely within the reach of section 1128(a)(4). It is a felony committed
after August 21, 1996, consisting of the unlawful distribution of a controlled substance.

All that is left in dispute is whether the minimum ten-year exclusion imposed by the LG.
is reasonable. Exclusions imposed pursuant to section 1128(a) of the Act must be for a
minimum period of five years. Act § 1128(c)(3)(B). Here, the I.G. opted to exclude for a
term that is longer than the minimum period.

The I.G. has discretion to do so where there is evidence that proves that an excluded
individual is so untrustworthy as to necessitate an exclusion that is for a longer period
than the five-year statutory minimum. Evidence of untrustworthiness is admissible if it
relates to one of the aggravating factors that is described at 42 C.F.R. § 1001.102(b).

In this case the I.G. asserts the presence of two aggravating factors. First, Petitioner was
sentenced to a period of incarceration. 42 C.F.R. § 1001.102(b)(5). He was sentenced to
44 months’ imprisonment. IG. Ex. 2. Second, Petitioner was subject to another adverse
action by a State government agency based on the same facts and circumstances that are
the basis for his exclusion. 42 C.F.R. § 1001.102(b)(9). Petitioner voluntarily
surrendered his license to practice medicine in the State of Nevada on March 13, 2013,
after the Investigative Committee of the Nevada State Board of Medical Examiners
(Nevada Board) had suspended his license. 1G. Exs. 6, 7. In suspending his license the
Nevada Board cited Petitioner’s “blatant violation” of federal laws regulating controlled
substances. I.G. Ex. 6 at 2.
Evidence relating to the two aggravating factors is sufficient to justify a ten-year
exclusion because it establishes Petitioner to be highly untrustworthy. Most damaging is
evidence cited by the Nevada Board, which found that Petitioner had engaged in repeated
unlawful sales of controlled substances. I.G. Ex. 6 at 2. This undisputed evidence proves
that Petitioner was systematically selling controlled substances unlawfully. Moreover,
the lengthy term of incarceration that the sentencing judge imposed on Petitioner — 44
months — is strong evidence of his untrustworthiness.

Evidence of aggravation may be offset by evidence of mitigation if it relates to one of the
factors set forth at 42 C.F.R. § 1001.102(c). Petitioner argues that there is mitigating
evidence in this case. I have examined Petitioner’s arguments and the evidence that he
offered in support, and I find no evidence relating to one of the regulatory mitigating
factors.

Petitioner argues that a ten-year exclusion will have a devastating effect on him,
personally, as well as on his family. That is not permissible mitigating evidence. The fact
that Petitioner and his family may be affected personally by his exclusion simply cannot
be considered in deciding whether the exclusion is reasonable. Adverse personal impact
is not a mitigating factor nor should it be. It is likely that any period of exclusion may
have an adverse financial impact on the excluded individual. But, that is the collateral
consequence of a remedy that is designed to protect programs and their beneficiaries
from untrustworthy individuals.

Petitioner also suggests that his culpability is diminished in this case by virtue of the fact
that he suffers from a mental illness. Petitioner’s Request for Hearing; Petitioner’s Brief
at 3. To that end, he offered two exhibits consisting of psychiatric evaluations of his
mental state that discuss Petitioner’s bipolar disorder. P. Exs. 1, 2.

The regulations governing exclusions recognize that a mitigating factor may exist where
the sentencing judge determines that the excluded individual’s culpability is reduced by
virtue of mental illness. 42 C.F.R. § 1001.102(c)(2). The finding of diminished
culpability must be memorialized in the record of the sentencing proceeding. Id.
Petitioner has not offered evidence to prove that the sentencing judge in his case made
such a finding. I cannot find the presence of a mitigating factor in the absence of such
evidence. Indeed, what evidence exists suggests that the judge did not find diminished
culpability. As I.G.’s counsel notes in her reply brief, the sentencing judge apparently
denied Petitioner’s argument of diminished mental capacity. 1.G.’s Reply Brief at 4.

/s/
Steven T. Kessel
Administrative Law Judge

